                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LAJAZZ SMITH,
                                   7                                                        Case No. 18-cv-04087-YGR (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER OF DISMISSAL
                                   9
                                         CALIFORNIA CORRECTIONAL
                                  10     HEALTH CARE SERVICES, et al.,
                                  11                    Defendants.

                                  12          Plaintiff LaJazz A. Smith, a former California prisoner proceeding pro se, filed the above-
Northern District of California
 United States District Court




                                  13   titled civil rights complaint pursuant to 42 U.S.C. § 1983. On November 26, 2018, the Court
                                  14   ordered as follows:
                                  15                  In Plaintiff’s other case, Case No. C 16-6577 YGR (PR), she informed
                                                      the Court that as of July 16, 2018, she was released from RJDCF and
                                  16                  that her new address was as follows: 974 N. Lafayette, Apt. 104,
                                                      Fresno, CA 93728. See Dkt. 52 at 1 of Case No. C 16-6577 YGR
                                  17                  (PR). Defendant’s counsel in Case No. C 16-6577 YGR (PR) has
                                                      informed the Court that she has been unable to communicate with
                                  18                  Plaintiff since July 31, 2018 and that Plaintiff’s “current whereabouts
                                                      are unknown.” See Dkt. 58 at 3 in Case No. C 16-6577 YGR (PR);
                                  19                  Oct. 18, 2018 Bajwa Decl. ¶¶ 4-7 in Case No. C 16-6577 YGR (PR).
                                                      Counsel has further informed the Court that she has been unsuccessful
                                  20                  in contacting Plaintiff by telephone and by using the address above.
                                                      See Nov. 5, 2018 Bajwa Decl. ¶¶ 3-5 in Case No. C 16-6577 YGR
                                  21                  (PR).
                                  22                  No later than twenty-eight (28) days from the date of this Order,
                                                      Plaintiff must provide a current address at which mail may be sent to
                                  23                  her. Failure to do so will result in the dismissal of this action for
                                                      failure to prosecute and/or failure to comply with Local Rule 3-11,
                                  24                  which requires that “a party proceeding pro se whose address changes
                                                      while an action is pending must promptly file with the Court . . . a
                                  25                  Notice of Change of Address specifying the new address.”
                                  26   Dkt. 7 at 1 (emphasis in original).
                                  27          To date, Plaintiff has filed no response to the Court’s Order, and the deadline for doing so
                                  28   has passed. A district court may sua sponte dismiss an action for failure to prosecute or to comply
                                   1   with a court order pursuant to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R.,

                                   2   370 U.S. 626, 633 (1962); McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991). The court

                                   3   should consider five factors before dismissing an action under Rule 41(b): (1) the public interest

                                   4   in the expeditious resolution of the litigation: (2) the court’s need to manage its docket; (3) the risk

                                   5   of prejudice to the defendant(s); (4) the availability of less drastic sanctions; and (5) the public

                                   6   policy favoring the disposition of actions on their merits. See Malone v. United States Postal

                                   7   Serv., 833 F.2d 128, 130 (9th Cir. 1987).1 The first three factors, above, weigh in favor of

                                   8   dismissal in light of the amount of time that has passed—over six months—without Plaintiff

                                   9   communicating with the Court, including her not responding to the Court’s November 26, 2018

                                  10   Order. The fourth factor also weighs in favor of dismissal because less drastic sanctions would

                                  11   have little impact in light of Plaintiff’s apparent lack of interest in this case. Although the fifth

                                  12   factor appears to weigh against dismissal, dismissal is appropriate in light of the other four factors.
Northern District of California
 United States District Court




                                  13   See Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th Cir. 2002) (finding district court did not abuse

                                  14   its discretion in dismissing petition with prejudice where three of the five factors weighed in favor

                                  15   of dismissal).

                                  16          In light of the foregoing, this action is hereby DISMISSED for failure to prosecute,

                                  17   pursuant to Federal Rule of Civil Procedure 41(b).

                                  18          The Clerk of the Court shall close the file and terminate all pending motions as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 24, 2019

                                  21                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  22                                                     United States District Court Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                  28           The court should also afford the litigant prior notice of its intention to dismiss, see
                                       Malone, 833 F.2d at 133, as this Court has done.
                                                                                        2
